DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on September 7, 2022 is acknowledged.  Applicant did not specify which claims were being elected as reading on Species A.  In telephone communication with Applicant’s representative (Justin DeAngelis) on October 19, 2022, Applicant clarified that claims 15-19 are elected, with claims 1-14 and 20 being withdrawn as being directed to non-elected species (see attached Interview Summary for details).  An action on the merits is to follow regarding claims 15-19.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “first toe segment portion” and “second toe segment portion” (see first two sentences in Para. 0092 of Specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “179” has been used to designate both “rear segment” and “flat portion” (see Para. 0097).
The drawings are objected to because the reference numeral “218” appears to be misplaced in Figs. 8-10 and 12 at the top surface of the rear segment 179.  “218” is defined as “interior wall” (Paras. 0092 and 0105), and appears to appropriately be located at the anterior section in Fig. 9-11 since its leading line is pointing at an interior wall structure.  Examiner suggests either deleting the 218 from the rear segment of the plate 170, amending the numeral to represent something other than “interior wall”, or Applicant may explain how the plate’s rear segment’s instance of 218 constitutes an interior wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in Para. 0013, there is a misspelling of “degrees”, wherein Applicant recites “about 45-degress”.  
Appropriate correction is required.
Information Disclosure Statement (IDS)
The listing of references in the specification is not a proper information disclosure statement:
Para. 0067 references US Application Nos. 15/780,368 and 16/392,470, which have US Pre-Grant Publication Nos. 2018/0368526 and 2019/0246745, respectively.  Neither of these references are provided on an IDS.
Paras. 0082, 0088 and 0131 references WO 2017/097315.  This reference is not provided on an IDS.
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For convenience to Applicant, Examiner has cited these references on the PTO-892 accompanying this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cretinon (USPN 6,000,148).
Regarding independent claim 15, Cretinon discloses an article of footwear (boot in Fig 2; exploded view in Fig. 1), comprising: an upper (#10); and a sole structure (bottom assembly #2 is a sole structure, which includes wearable layer #3, core layer #4 and shock-absorbing/elastic comfort layer #5) coupled with the upper (as shown in Fig. 2 all components of the boot are coupled to one another, at least through intermediate structure if not directly coupled), the sole structure defining a forefoot region, a midfoot region, and a heel region (see Fig. 1; the bottom assembly #2 (i.e. sole structure) has arbitrary forefoot, midfoot and heel regions defined therein; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and the sole structure comprising: a midsole cushioning member (shock-absorbing/elastic comfort layer #5 is a midsole cushioning member, inasmuch as the midsole cushioning member has been structurally defined in the claim); an outsole (wearable layer #3 is an outsole) coupled with a bottom surface of the midsole cushioning member (as noted above, all components of the boot are coupled to one another, at least through intermediate structure if not directly coupled); and a plate (core layer #4 is a plate), wherein the plate includes a toe portion, an arched portion, and a rear segment (the core layer has arbitrary toe and arched portions and a rear segment; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); reinforcement element #20, along with arched arm #20’ and vertical tab #30 are, collectively, a “rear segment” as they all define a rearmost part of the core layer #4); and wherein the toe portion and the arched portion are positioned between the midsole cushioning member and the outsole (see Fig. 1; a rear boundary of the combination of the toe portion and arched portion can be a transverse line generally where the diagonally-oriented parts of #20 and #20’ meet the top flat surface of core layer #4, which is positioned between midsole cushioning member #5 and outsole #3), and the rear segment is positioned above the midsole cushioning member (elements #20/20’/30 are all positioned vertically above the midsole cushioning member #5, when the boot is fully assembled (Fig. 2)).
Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hale (US 2019/0200700).
Regarding independent claim 15, Hale discloses an article of footwear (#10; Fig. 4 exploded view), comprising: an upper (#12); and a sole structure (#14) coupled with the upper (Para. 0037; all components of the shoe are coupled to one another, at least through intermediate structure if not directly coupled), the sole structure defining a forefoot region, a midfoot region, and a heel region (sole structure #14 has arbitrary forefoot, midfoot and heel regions defined therein; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), and the sole structure comprising: a midsole cushioning member (midsole #26); an outsole (#28) coupled with a bottom surface of the midsole cushioning member (as depicted in exploded view of Fig. 4, outsole #28 is coupled to bottom surface of midsole #26; as noted above, all components of the shoe are coupled to one another, at least through intermediate structure if not directly coupled); and a plate (portion #36 of the cushioning arrangement #30 (i.e. portion #36 is the “plate” for purposes of addressing the claim language)), wherein the plate includes a toe portion, an arched portion, and a rear segment (portion #36 has arbitrary toe and arched portions and a rear segment; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); see annotated Fig. 4 below, which shows one example of where boundaries for such portions and segment may be interpreted); and wherein the toe portion and the arched portion are positioned between the midsole cushioning member and the outsole (the identified toe portion and arched portion are positioned so that they are in direct contact with the outsole #28 through the passage #38 (Para. 0039)), and the rear segment is positioned above the midsole cushioning member (as shown in annotated Fig. 4 below, rear segment is placed so that it sits above the underlying midsole #26).

    PNG
    media_image1.png
    745
    748
    media_image1.png
    Greyscale

Regarding claim 16, Hale discloses that the midsole cushioning member includes an aperture (passage #38 is an aperture in the midsole #26).
Regarding claim 17, Hale discloses that the article of footwear further includes a portion of the plate between the rear segment and the arched portion extending through the aperture of the midsole cushioning member (see annotated Fig. 4 above, which identifies such a “portion” that extends through the passage #38 (i.e. aperture) of the midsole #26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cretinon as applied to claim 15 above, and further in view of Gallegos (US 2004/0016144).
Regarding claim 16, Cretinon teaches all the limitations of claim 15, as set forth above, but is silent to the midsole cushioning layer (i.e. layer #5 of Cretinon) having an aperture.
Gallegos teaches a shoe that has a midsole, the midsole having apertures that promote air ventilation into the upper via said apertures (Para. 0044 of Gallegos).
Cretinon and Gallegos teach analogous inventions in the field of shoes with midsoles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated apertures into the midsole layer #5 of Cretinon (as taught by Gallegos) in order to provide the user with air ventilation while wearing the shoe, for improved comfort. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hale as applied to claims 15-17 above, and further in view of Luedecke et al. (hereinafter “Luedecke”) (US 2016/0353836).
Regarding claim 18, Hale teaches all the limitations of claims 15-17, as set forth above.  Hale further teaches that the sole structure further includes a heel cushioning member (portion #32 of cushioning arrangement #30 is a fluid-filled chamber, which indicates a cushioning member that is present in the heel region, providing, therefore, a heel cushioning member), but is silent to the sole structure having a heel support collar.
Luedecke teaches a shoe with a sole structure and a plate, wherein the shoe includes a heel counter #115 that is affixed directly to the sole structure via a central member (Para. 0034 of Luedecke).  The heel counter provides external strengthening at that area of the shoe, to control and stabilize the user’s heel inside the shoe to minimize excessive supination of pronation of the foot (Para. 0034 of Luedecke).
Hale and Luedecke teach analogous inventions in the field of shoes with soles that have plates.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the heel counter of Luedecke to the shoe of Hale in order to provide external strengthening at the heel area of the shoe and to control and stabilize the user’s heel inside the shoe to minimize excessive supination of pronation of the foot (Para. 0034 of Luedecke).  As a result of the modification, the sole structure of modified Hale would have a heel support collar (via added heel counter from Luedecke, as explained above).
Regarding claim 19, the modified article of footwear of Hale (i.e. Hale in view of Luedecke teaches all the limitations of claim 18, as set forth above (i.e. claim 19 depends directly from claim 18), and further teaches that the plate further includes an anterior curved portion (see partial Fig. 3 view below, which identifies an arbitrary anterior curved portion), a medial curved portion (see partial Fig. 3 view below, which identifies an arbitrary medial curved portion) and a posterior curved portion (see partial Fig. 3 view below, which identifies an arbitrary posterior curved portion), and wherein the anterior curved portion, the medial curved portion and the posterior curved portion are angled relative to a reference plane (Fig. 3 below shows at least one reference plane, to which all of the portions are angled relative thereto), but is silent to specifying whether any part of the surface of the portion #30 (i.e. plate) is a flat portion, as claimed, and is therefore also silent as to such a flat portion being angled relative to the reference plane (however, the rearmost portion identified in partial Fig. 3 below, at least appears to be flat).  Luedecke teaches that its midsole plate #150 can include a relatively flat portion at the rear end thereof.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the rear portion of partial Fig. 3 below to be a flat portion, as taught by Luedecke, for a variety of reasons including (but not limited to) simplifying the manufacturing process (by implementing a flat shape, as opposed to a specific curvature) while maintaining a surface onto which the fluid-filled chamber #32 can rest without distorting the operability of the heel’s support area, and further since the identified rear portion already at least appears to be flat in the figures of Hale.  As a result of the modification, the modified footwear of Hale (i.e. Hale in view of Luedecke) would have a flat portion in the plate that is also angled relative to the same reference plane identified in partial Fig. 3 below.

    PNG
    media_image2.png
    277
    450
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of shoes with sole structures that have plates and midsoles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732